Detailed Action
This action is responsive to the claim set filed on 11/12/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-22 are pending in the case.  Independent claims are 1, 11 and 22.

Priority
Application 17092987, filed 11/09/2020 claims foreign priority to 10-2019-0171989, filed 12/20/2019. Priority document received 11/24/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021).

claim 1, Mulcahey teaches:
	A cryogenic device comprising: 
a handpiece capable of being held by a user (See Fig. 5 with [0118] mentions a cryospray catheter, which is small enough to be capable of being held as a handpiece by the user), the handpiece comprising a cryogen pathway configured to conduct a cryogen toward a needle probe comprising one or more needles (See Fig. 5 with [0113] – “The catheter is designed to transport liquid nitrogen (or other cryogen) from the console to the patient treatment site. According to one embodiment, the catheter 1 may contain a bayonet 2”, in other words the bayonet is a sharp object i.e. needle, and the catheter is the pathway for cryogen), wherein the cryogen is configured to deliver cryotherapy to a target tissue via the one or more needles (See Fig. 5 with [0113] mentions transport cryogen to the patient treatment site); 
a display device configured to display one of a plurality of user-interfaces (See Fig. 13A with [0130] displays an initial screen upon system startup), the plurality of user-interfaces being associated with a plurality of cryogenic device states (See Fig. 13B with [0134] which is a second cryogenic device UI state that displays options for querying user if this is a new therapy or continuation of a therapy. Fig. 13C with [0135] shows a UI state where new therapy was selected. Fig. 13D with [0135] shows a UI state where user enters a custom ID for the new therapy); and 
a processor coupled to the display device, wherein the processor is configured to: 
generate an initial user-interface for display on the display device (See Fig. 13A with [0130] displays an initial screen upon system startup); 
determine that the cryogenic device is in a first state (See [0134] – “Once the system has been initialized”, in other words determine that the system has been initialized via the steps disclosed in [0133], and the system is now in a first state i.e. post initialization); 
 (See Fig. 13B with [0134] after initialization, a new screen is generated as shown in Fig. 13B.); and 
cause the display device to display the first user-interface (See Fig. 13B the UI state is displayed). 

	As to independent claim 11, it is rejected under similar rationale as claim 1 as cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of Bergquist et al. US 20100047745 A1, (hereinafter Bergquist).

As to dependent claim 2, Mulcahey teaches all the limitations of claim 1 as cited above.
Mulcahey does not teach: wherein the display device is disposed on the handpiece, wherein the display device comprises an LCD or OLED screen. 
 (See Fig. 16 with [0223] a handheld portable device for diabetic health management), wherein the display device comprises an LCD or OLED screen (See Fig. 16 with [0166] which mentions an LCD display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 1 device of Mulcahey to become a handheld device as taught by Bergquist. Motivation to do so would be for mobility advantage of a mobile device, and mobile devices are powerful enough at the time the invention was filed.

As to dependent claim 12, it is rejected under similar rational as claim 2 as cited above.

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of Chaudhri et al. US 20200034033 A1, (hereinafter Chaudhri).

As to dependent claim 3, Mulcahey teaches all the limitations of claim 1 as cited above.
Mulcahey further teaches: wherein the first user-interface comprises an UI element field comprising one or more UI elements indicating information associated with the cryogenic device or a selected cryotherapy program (See Fig. 14E with [0141]. The claimed “first user interface” is reinterpreted to be the UI state of Fig. 14E. As illustrated in Fig. 14E, the UI has a plurality of selectable UI elements such as “lung anatomy”, “left lower lobe”, which are all related to a selected cryotherapy program), and wherein the first user-interface further comprises a status element comprising a textual description of a status of the cryogenic device (See Fig. 14E which illustrates a status element comprising textual description of device status, the status element says “Ready to Treat”), wherein the selected cryotherapy program specifies a desired cryozone volume or a number of treatment cycles (See Fig. 14E with Fig. 12 with [0142] mentions calculate a targeted amount of cryospray). 
Mulcahey does not teach: an icon field comprising one or more icons.
Chaudhri, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: an icon field comprising one or more icons (See Fig. 4A homescreen of icons of various functionality and application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a handheld device as taught by Chaudri. Motivation to do so would be for modern smartphone capabilities, i.e. powerful functionality all within the user’s hands.

As to dependent claim 13, it is rejected under similar rational as claim 3 as cited above.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of “Fitbit Charge 2: How to Charge Your Tracker” (hereinafter Fitbit, cited in 892 as NPL).

As to dependent claim 4, Mulcahey teaches all the limitations of claim 1 as cited above.
Mulcahey teaches cryogenic devices and further teaches: wherein the plurality of cryogenic device states comprises: 
a cycle state, wherein the cycle state is associated with the cryogenic device preparing for or performing a particular cryotherapy cycle (See Fig. 14F which illustrates a UI state where the device is performing the cryogen delivery to the patient. This is interpreted to be the claimed cycle state.); 
 (See Fig. 13A with [0130] home screen). 
Mulcahey does not teach: a charging state, wherein the charging state is associated with a battery of the device being charged.
Fitbit, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: a charging state, wherein the charging state is associated with a battery of the device being charged (See Fig. 1 of the attached pdf document and also time frames 0:28-0:35 of the youtube video, which shows the fitbit device in the charging state and displays an enlarged battery icon);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a mobile device with battery icon as taught by Fitbit. Motivation to do so would be for letting the user know if device is currently charging and how much charge left.

As to dependent claim 15, it is rejected under similar rational as claim 4 as cited above.

Claims 5-7, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of  “Fitbit Charge 2: How to Charge Your Tracker” (hereinafter Fitbit, cited in 892 as NPL) in view of  Hussain et al. US 20160266742 A1, (hereafter Hussain).

As to dependent claim 5, Mulcahey as modified teaches all the limitations of claim 4 as cited above.
cycle (See Fig. 14F the bottom of the screen comprises enlarged text “Delivering Metered Cryospray” with a circulating light UI element next to it. The bottom of the screen is interpreted to be an enlarged progress element indicating progress.); 
the standard state is associated with a standard user-interface (See Fig. 13A), a probe descriptor element indicating information about the needle probe (See Fig. 13H text “Connect Catheter”), a cryogen status indicator indicating an amount of usable cryogen in a current cryogen cartridge (See [0183] – “cryogen tank volume remaining display 507”), and a status element for indicating a status of the cryogenic device (See Fig. 14E text “Ready to Treat”). 
Mulcahey does not teach: the charging state is associated with a charging user-interface, wherein the charging user-interface comprises an enlarged battery indicator element; and 
wherein the standard user-interface comprises a battery indicator element indicating a battery status. 
Fitbit, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: the charging state is associated with a charging user-interface, wherein the charging user-interface comprises an enlarged battery indicator element (See Fig. 1 of the attached pdf document and also time frames 0:28-0:35 of the youtube video, which shows the fitbit device in the charging state and displays an enlarged battery icon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a mobile device with battery icon as taught by Fitbit. Motivation to do so would be for letting the user know if device is currently charging and how much charge left.

Hussain, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: wherein the standard user-interface comprises a battery indicator element indicating a battery status (See Fig. 3 home screen is interpreted to be standard user interface),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a handheld device with battery icon as taught by Hussain Motivation to do so would be for letting the user know if device is currently charging and how much charge left.

As to dependent claim 6, Mulcahey as modified teaches all the limitations of claim 5 as cited above.
Mulcahey further teaches: wherein the cycle user-interface further comprises the status element (See Figs. 14F, 14G, 14H, the status element on the bottom edge of the UI is always displayed even during the delivery procedure). 

As to dependent claim 7, Mulcahey as modified teaches all the limitations of claim 5 as cited above.
Mulcahey further teaches: wherein the enlarged progress element comprises a count-down timer or a count-up timer (See Fig. 14A with [0185] – “When a spray dose is initiated, this indicator may count down to zero. Once it reaches zero, the spray automatically stops and an audible beep may sound.”). 

As to dependent claim 16, it is rejected under similar rational as claim 5 as cited above.

As to dependent claim 17, it is rejected under similar rational as claim 6 as cited above.

As to dependent claim 18, it is rejected under similar rational as claim 7 as cited above.

Claims 8-9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of “Fitbit Charge 2: How to Charge Your Tracker” (hereinafter Fitbit, cited in 892 as NPL) in view of Hussain et al. US 20160266742 A1, (hereafter Hussain) in view of Watabe et al. US 20170040553 A1, (hereinafter Watabe).

As to dependent claim 8, Mulcahey as modified teaches all the limitations of claim 5 as cited above.
Mulcahey teaches the cycle user interface and the standard user-interface, while Hussain teaches the charging user-interface as cited above, but Mulcahey as modified does not teach: wherein the cycle user-interface and the standard user-interface are in a first orientation, and wherein the charging user-interface is in a second orientation, the first orientation being different from the second orientation, wherein the first orientation comprises a 180-degree rotation of the second orientation. 
Watabe, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: wherein the first and second user interfaces are in a first orientation (See [0713] discloses the orientations landscape mode and portrait mode. It is up to the user for orienting a first user interface in a landscape mode, and also orienting a second user interface in the landscape mode. For example Fig. 5A could be the first interface, and Fig. 5B could be the second interface), and wherein the third user-interface is in a second orientation (See [0713] discloses gyroscope for configuring orientation. See Fig. 5D which could be the third user interface and user has a choice of orienting it as a portrait mode [i.e. second orientation]), the first orientation being different from the second orientation (See [0713] landscape vs portrait orientation), wherein the first orientation comprises a 180-degree rotation of the second orientation (See [0713] which discloses landscape and portrait mode, which is well understood to have a 180 degree rotation difference relative to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a handheld device with orientation adjustment functionality as taught by Watabe. Motivation to do so would be for user convenience in choosing how to hold the mobile device and view the content appropriately.

As to dependent claim 9, Mulcahey as modified teaches all the limitations of claim 5 as cited above.
Mulcahey teaches the cryogenic device as cited above but Mulcahey as modified does not teach: wherein the processor is further configured to: receive data from one or more accelerometers of the cryogenic device; 
determine, based on the received data, an orientation of the cryogenic device; and 
orient the first user-interface in a manner consistent with the orientation of the cryogenic device. 
Watabe, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: wherein the processor is further configured to: receive data from one or more accelerometers of the device (See [0713] – “When a detection device including a sensor for detecting inclination, such as a gyroscope or an acceleration sensor”, in other words receive data from accelerometer); 
device (See [0713] – “display on the screen of the display portion 3504 can be automatically switched by determining the orientation of the multifunction terminal 3500”); and 
orient the first user-interface in a manner consistent with the orientation of the device (See [0713] – “display on the screen of the display portion 3504 can be automatically switched by determining the orientation of the multifunction terminal 3500”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahey to include orientation sensor and adjustments as taught by Watabe. Motivation to do so would be for user convenience in choosing how to hold the mobile device and view the content appropriately.

As to dependent claim 19, it is rejected under similar rational as claim 8 as cited above.

As to dependent claim 20, it is rejected under similar rational as claim 9 as cited above.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of Niiyama et al. US 20200097226 A1, (hereinafter Niiyama).

As to dependent claim 10, Mulcahey teaches all the limitations of claim 1 as cited above.
Mulcahey further teaches: wherein the plurality of cryogenic device states comprises an error state associated with an error user-interface (See Fig. 14I which illustrates an error message saying the spray was interrupted), wherein the error user-interface comprises a first portion comprising a graphic indicating a error (See Fig. 14I where the error message window has an error graphic on the top right corner of the window) and a second portion comprising an enlarged status element indicating the particular error (See Fig. 14I enlarged text saying “Spray Interrupted”), wherein the first portion and the second portion are non-overlapping portions of the error user-interface (See Fig. 14I the error graphic and the enlarged text are a certain distance from each other). 
Mulcahey as modified does not teach that the first portion comprises an icon indicating a particular error.
Niiyama, which is pertinent to the problem solved due to disclosure of indicative graphical icons, teaches: the first portion comprises an icon indicating a particular error (See Fig. 5 with [0085] error icons indicating a particular error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahey to include error icons as taught by Niiyama. Motivation to do so would be for an indication to the user of what type of error it is.

As to dependent claim 21, it is rejected under similar rational as claim 10 as cited above.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of Bergquist et al. US 20100047745 A1, (hereinafter Bergquist) in view of  Hussain et al. US 20160266742 A1, (hereafter Hussain).

As to dependent claim 14, Mulcahey as modified teaches all the limitations of claim 13 as cited above.

Hussain, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: scrolling the textual description through the element (See Fig. 10 with [0095] – “the information providing window 1010 may be scrolled.”, the window 1010 being the element with text information can be scrolled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a handheld device with scroll functionality as taught by Hussain. Motivation to do so would be for modern smartphone capabilities such as enabled scrolling to conserve screen realestate.

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of in view of “Fitbit Charge 2: How to Charge Your Tracker” (hereinafter Fitbit, cited in 892 as NPL).

As to independent claim 22, Mulcahey teaches:
A method of displaying a dynamic user interface on a cryogenic device comprising a cryogen pathway configured to conduct a cryogen toward a needle probe (See Fig. 5 with [0113] – “The catheter is designed to transport liquid nitrogen (or other cryogen) from the console to the patient treatment site. According to one embodiment, the catheter 1 may contain a bayonet 2”, in other words the bayonet is a sharp object i.e. needle, and the catheter is the pathway for cryogen), wherein the cryogen is configured to deliver cryotherapy to a target tissue via the needle probe (See Fig. 5 with [0113] mentions transport cryogen to the patient treatment site), the method comprising: 
 (See Fig. 13A with [0130] displays an initial screen upon system startup); 
determining that the cryogenic device is in one of a plurality of cryogenic device states comprising a cycle state (See Fig. 14F which illustrates a UI state where the device is performing the cryogen delivery to the patient. This is interpreted to be the claimed cycle state), and a standard state (See Fig. 13A with [0130] home screen); 
generating, in response to determining that the cryogenic device is in one of the plurality of cryogenic states, instructions for rendering one of a plurality of user-interfaces, the plurality of user-interfaces being associated with the plurality of cryogenic device states (See Fig. 13B with [0134] after initialization, a new screen is generated as shown in Fig. 13B.); and 
causing the display device to display one of the plurality of user-interfaces (See Fig. 13B).
Mulcahey does not teach: a charging state.
Fitbit teaches: a charging state (See Fig. 1 of the attached pdf document and also time frames 0:28-0:35 of the youtube video, which shows the fitbit device in the charging state and displays an enlarged battery icon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a mobile device with battery icon as taught by Fitbit. Motivation to do so would be for letting the user know if device is currently charging and how much charge left.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171